Title: To Thomas Jefferson from J. Phillipe Reibelt, 18 September 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     N. Orleans le 18 Sept. 1808.
                  
                  Je prends—mon Protecteur paternel! la Libertè, de Vous rappeller l’Urgence de ma Situation et de Votre soutien. Une Epouse et 5 Enfans m’imposent le devoir, de parler jusqu’a ce, que ma Voie soit entendue.
                  La place de Receveur du Domaine National dans le District Est du Territoire; la Mission secrete auprès du Vice-Roi du Mexique &c. que j’osois, de Vous demander, seroient des Moyens, d’etre utile et aux E. Unis—et a ma famille.
                  On debite içi depuis hier la Nouvelleprobable au Moins—que la françe se leve et arme de tout Cotè Contre Buonaparte— Vous en etez sans doute exactement informè— Si cela est, ou aussitot, qu’il le sera—je pense, qu’on preferera Un Gouvernem. representatif a çelui Monarchique; et, dans çe Cas, je serais infiniment Mortifiè, de ne pas pouvoir contribuer au retablissement et Affermissement des principes republicains en Europe, et Vous prierais instamment, de me mettre, de quelque maniere, que çe soit, a etat, de pouvoir retourner en France.— a moins que je puisse rendre a la même Cause des services egalement importans en çe Continent ci—
                  L’adjutant General de Mr. Dan. Clark, Le Capitaine du port Mr. Davis, a dit avant hier a la table de Mr. M. Fortier Pére—en ma presence et de, celle de beaucoup d’autres, que si Vous, dans les Circonstances actuelles, ne leviez pas incessament l’Embargo, il y eclateroit une insurection generale, qui Comenceroit tout au Nord et ne finiroit qu’au sud— Il est revoltant d’entendre des propos aussi audacieux d’un tel petit subalterne contre son supreme Chef! Agreez les homages les plus Sinceres de la Veneration la plus pure et profonde.
                  
                     Reibelt.
                  
               